Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 7 August 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            at Camp, August 7th 1781.
                        
                        Mr De Choisy writes me that 130. of the massachusetts’ militia are arrived at rhode island, and that the
                            Colonel assures the rest will arrive soon, but he likewise writes that those of rhode island State want to go away,
                            saying that their time is out, and that Governor Greene has wrote that he would not send others in their stead. I beg of
                            your Excellency to write to Mr Greene to make him conscious of the necessity there is of rather adding to their number
                            than diminishing it upon rhode island in so critical a moment, in which the common cause is deeply concerned to afford
                            vigourous Succours to the French fleet, till those it expects be arrived, that there may be not the Least danger of an
                            unlucky event, in case Rodney should arrive first. In short, this is a critical moment, it cannot be Long before it be
                            decided, but in the mean time, it is of the greatest importance not to neglect it. I am with respect and personal
                            attachment, Sir, Your most obedient humble Servant
                        
                            le cte de Rochambeau
                        
                        
                            P.S: I went yesterday in the afternoon to Mamaroneck to see the convoy consisting of 32. Sails coming
                                down the Sound, they are very small and the most part, with one mast only, a few have two. I have sent this morning a
                                patroll to Stamford, by the return of which I will know whether they have stopt in Huntington bay, or whether they
                                have sailed further down.
                        

                    